DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 5, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "circuitry configure to … receive a signal indicative of a resultant voltage of the first through-stack interconnect" (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
Claims 1-20 are objected to because of the following informalities: 1) inconsistent terminologies. Changing "the first and second semiconductor dies" to "the first semiconductor die and the second semiconductor die" (claims 1 (line 4), 7 (lines 1-2)); "the first through-stack interconnects" to "the plurality of first through-stack interconnects" (claim 2, line 4); "the first and second detection circuits" to "the first detection circuit and the second detection circuit" (claim 2, lines 6-9); "the second and third through-stack interconnects" to "the second through-stack interconnection and the third through-stack interconnect" (claim 3, lines 2 and 4); "semiconductor dies" to "the plurality of semiconductor dies" (claims 10, 13 and 17-20); 2) a comma should be inserted after claim number (claims 2-9, 11-16 and 18-20); 3) "a" should be inserted before "circuity" (claim 10 and 17, line 9);  "the second through-stack interconnects" should read "the plurality of second through-stack interconnects (claim 11, line 2). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11, 15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "a first edge of the stacked first and second semiconductor dies", as recited in claim 1, is unclear as to a first edge of which element(s) applicant refers. For examination purposes, the examiner has interpreted this limitation to mean that a first edge of a stack of the first semiconductor die and the second semiconductor die. Clarification is requested.
The claimed limitation of "a second edge of the stacked first and second semiconductor dies", as recited in claim 1, is unclear as to a second edge of which element(s) applicant refers. For examination purposes, the examiner has interpreted this limitation to mean that a first edge of the stack of the first semiconductor die and the second semiconductor die. Clarification is requested.
Claim 3 recites the limitations "the first detection circuit" and "the second detection circuit in lines 1 and 3, respectively. There is insufficient antecedent basis for these limitations in the claim. It is believed claim 3 was intended to depend on claim 2; however, appropriate correction is required. 
The claimed limitation of "a first signal", as recited in claim 3, is unclear as to whether said limitation is the same as or different from "a first signal", as recited in claim 1.
The claimed limitation of "a second signal", as recited in claim 3, is unclear as to whether said limitation is the same as or different from "a second signal", as recited in claim 1.
The claimed limitation of "the first signal", as recited in claim 4, is unclear as to which first signal applicant refers "a first signal", as recited in claim 1 and/or 3.
The claimed limitation of "the second signal", as recited in claim 4, is unclear as to which first signal applicant refers "a second signal", as recited in claim 1 and/or 3.
The term "about" in claim 8 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 9 recites the limitation "the first output signal" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether said limitation is the same or different from "a first signal", as recited in claim 1.
Claim 9 recites the limitation "the second output signal" in lines 6-7. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether said limitation is the same or different from "a second signal", as recited in claim 1.
The claimed limitation of "second through-stack interconnects", as recited in claim 11, line 3, is unclear as to whether said limitation is the same as or different from "a plurality of second through-stack interconnects", as recited in claim 10.
Claim 15 recites the limitation "the drive strength" in line 1. There is insufficient antecedent basis for this limitation in the claim. It is believed claim 15 was intended to depend on claim 14; however, appropriate correction is required. 
The claimed limitation of "a signal", as recited in claim 17, line 22, is unclear whether said limitation is the same or different from "a signal", as recited in claim 17, line 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9-13 and 16, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Ishikawa et al. (2013/0076387).
As for claim 1, Ishikawa et al. show in Figs. 1A, 1B, 5, 6, 11-14 and related text a semiconductor device, comprising: 
a first semiconductor die 40 (Fig. 11); 
a second semiconductor die 101 stacked over the first semiconductor die (Figs. 5, 6; [0075]); and 
through-stack interconnects 152/151/122/121/42/41 extending between the first and second semiconductor dies (Figs. 1B, 5, 6, 11), the through-stack interconnects including –
     a plurality of first through-stack interconnects 122/121/41; 

     a third through-stack interconnect 152/151/42 positioned nearer to a second edge 15b of the stacked first and second semiconductor dies than any of the first through-stack interconnects; and 
wherein the first semiconductor die is configured to – 
output a first signal 45 (left) indicative of a connectivity of the second through-stack interconnect; and 
output a second signal 45 (right) indicative of a connectivity of the third through-stack interconnect (Figs. 11-14).

As for claim 9, Ishikawa et al. show when the second through-stack interconnect is at least partially electrically disconnected, the first output signal has a first logic state; 
when the second through-stack interconnect is electrically connected, the first output signal has a second logic state; 
when the third through-stack interconnect is at least partially electrically disconnected, the second output signal has the first logic state; and 
when the third through-stack interconnect is electrically connected, the second output signal has the second logic state (Fig. 14; [0076]-[0086]).

As for claim 10, Ishikawa et al. show in Figs. 1A, 1B, 5, 6, 11-14 and related text a semiconductor device, comprising: 

a first through-stack interconnect 152/151/42 extending through a first portion 15a of the stack of semiconductor dies (Figs. 1A, 1B, 5 and 11); 
a plurality of second through-stack interconnects 122/121/41 extending through a second portion of the stack of semiconductor dies (Figs. 1A, 1B, 6, 11), wherein the second portion of the stack of semiconductor dies is less prone to connectivity defects than the first portion of the stack of semiconductor dies (note: among of warpage at a center portion is less than among of warpage at a peripheral portion); and 
circuitry 44 configured to – 
provide a first signal having a first drive strength to the first through-stack interconnect from a first semiconductor die in the stack of semiconductor dies; 
provide a second signal having a second drive strength to the first through-stack interconnect from a second semiconductor die in the stack of semiconductor dies; 
receive a signal indicative of a resultant voltage of the first through-stack interconnect; and 
output an output signal, wherein the output signal has a first logic state when the signal indicative of the resultant voltage has a first state, and wherein the output signal has a second logic state when the signal indicative of the resultant voltage has a second state (Figs. 5, 12-14; [0076]-[0086]).

As for claim 11, Ishikawa et al. show the first logic state indicates that all of the second through-stack interconnects are electrically connected, and wherein the second 

As for claim 12, Ishikawa et al. show the circuitry is further configured to determine the resultant voltage at the first semiconductor die (Figs. 12-14; [0076]-[0086]).

As for claim 13, Ishikawa et al. show the first portion of the stack of semiconductor dies is laterally outboard of the second portion of the stack of semiconductor dies (Figs. 1A and 11).

As for claim 16, Ishikawa et al. show the circuitry is further configured such that when a resistance of the first through-stack interconnect is below a threshold magnitude, the signal indicative of the resultant voltage has the first state; and 
when the resistance of the first through-stack interconnect is above a threshold magnitude, the signal indicative of the resultant voltage has the second state (Figs. 12-14; [0076]-[0086]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (2013/0076387) in view of Yoon (2015/0123132).
Ishikawa et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except the first and second semiconductor dies have identical components, and wherein the first semiconductor die is configured as a master and the second semiconductor die is configured as a slave.

Ishikawa et al. and Yoon are analogous art because they are directed to a semiconductor device including a plurality of semiconductor dies and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ishikawa et al. with the specified feature(s) of Yoon because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the first and second semiconductor dies having identical components, and wherein the first semiconductor die being configured as a master and the second semiconductor die being configured as a slave, as taught by Yoon, in Ishikawa et al.'s device, in order to simplify the processing steps of making the device, and reduce cost of the device. 

Claim 8, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (2013/0076387).
Ishikawa et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except the second through-stack interconnect is positioned within about 200 [Symbol font/0x6D]m of the first edge, and the third through-stack interconnect is positioned within about 200 [Symbol font/0x6D]m of the second edge.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the second through-stack interconnect being positioned within about 200 [Symbol font/0x6D]m of the first edge, and the third through-stack In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Allowable Subject Matter
Claims 2-6, 14, 15 and 17-20 are allowed.
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "the second semiconductor die includes a second detection circuit; the second through-stack interconnect is connected to both of the first and second detection circuits; and the third through-stack interconnect is connected to both of the first and second detection circuits", as recited in claim 2; "the first signal is a p-channel pullup signal, wherein the second signal is an n-channel pulldown signal having a drive strength greater than a drive strength of the p-channel pullup signal", as recited 
Claims 2-6, 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811